El Juez Asociado Sr. MacLeary,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal.
Considerando: que el único recurso sometido á la decisión de esta Corte Suprema es el de casación interpuesto contra la sentencia dictada en el presente juicio y admitido por el Tribunal de Distrito de San Juan, pues el otro recurso, tam-bién de casación, interpuesto contra el auto de 1? de Sep-tiembre de 1900, fué denegado por el Tribunal de Distrito de San Juan en 5 de Marzo último, sin que contra tal dene-gatoria se halla ejercitado recurso de queja.
Considerando: que si bien el recurso de casación admitido contra la sentencia recaida en el juicio debe estimarse como de apelación, á virtud de lo prevenido por la Ley de la Asamblea Legislativa de 12 de Marzo último, convirtiendo esta Corte Suprema, de Corte de Casación, en Tribunal de Apelación, tal recurso, aún como de apelación, es improce-dente en derecho, en armonía con lo que previene el artículo *37678 de la Orden N? 118, Serie de 1899, no derogada por la Ley citada, por cuanto el'interés de la cosa litigiosa no excede de cuatro cientos dollars, en lo que está conforme la misma parte recurrente.
Fallamos: que debemos declarar y declaramos no haber lugar á resolver el recurso de casación, hoy de apelación, interpuesto contra la sentencia pronunciada en el juicio, por la representación de Don Damián Díaz, al que condenamos en las costas; y comuniqúese esta resolución, con devolución de los autos, al Tribunal de Distrito de San Juan, á los fines procedentes.
Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciados Hernández y Sulzbacher.
El Juez Asociado Sr. Eigueras no formó Tribunal en la vista de este caso.